Case 3:21-cr-00009-BJD-JRK Document 4 Filed 02/03/21 Page 1 of 3 PageID 15




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

       v.                                CASE NO. 3:21-cr-9-J-20JRK

 GRETCHEN MICHELE CAMP

                     NOTICE OF A RELATED ACTION

       The United States of America, by Maria Chapa Lopez, United States

 Attorney for the Middle District of Florida, hereby notifies this Honorable

 Court, pursuant to Rule 1.07(c) of the Local Rules of the United States District

 Court, Middle District of Florida, of the existence of a related case which

 concerns issues of law and facts, arising from the same mail fraud and wire

 fraud scheme, nearly identical to those of the above-captioned case.
Case 3:21-cr-00009-BJD-JRK Document 4 Filed 02/03/21 Page 2 of 3 PageID 16




 That case is United States v. Richard Everett Camp, Jr., Case No. 3:20-cr-95-J-

 39MCR, which has been assigned to United States District Judge Brian Davis.

                                              Respectfully submitted,

                                              MARIA CHAPA LOPEZ
                                              United States Attorney


                                   By:    /s/ Bonnie Glober
                                          BONNIE GLOBER
                                          Assistant United States Attorney
                                          Florida Bar No. 0748307
                                          300 N. Hogan Street, Suite 700
                                          Jacksonville, Florida 32202
                                          Telephone: (904) 301-6300
                                          Facsimile: (904) 301-6310
                                          E-mail:      Bonnie.Glober@usdoj.gov




                                          2
 Case 3:21-cr-00009-BJD-JRK Document 4 Filed 02/03/21 Page 3 of 3 PageID 17




U.S. v. GRETCHEN MICHELE CAMP                        Case No. 3:21-cr-9-J-20JRK


                            CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

                  Elizabeth White, Esq. and Bryan DeMaggio, Esq.



                                         /s/ Bonnie Glober
                                         BONNIE GLOBER
                                         Assistant United States Attorney




                                            3
